Citation Nr: 1726320	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for heat stroke.

2.  Entitlement to service connection for heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel




INTRODUCTION

The Appellant served in the Army National Guard from on Active Duty for Training from September February 1971 to May 1992.  He was on active duty for training from February 1971 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Additional evidence was associated with the claims file since the last RO adjudication in January 2012.  In May 2017, the Appellant's representative submitted a waiver of the Appellant's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

A July 2009 rating decision denied service connection for heat stroke.  The January 2011 rating decision denied reopening the claim of service connection for heat stroke.  Accordingly, the issue of reopening is reflected on the title page.


FINDINGS OF FACT

1. In a July 2009 rating decision, the RO denied the claim of service connection for heat stroke on the basis that the injury was not shown in service and no current disability was present.  

2. Evidence received since the July 2009 decision, i.e., lay statements attesting to the heat stroke event, relates to a previously unestablished fact necessary to substantiate the claim.

3.  Heat stroke was not manifest during service.  Heat stroke is not attributable to service.

4.  Heat stroke was not aggravated by periods of active duty for training or inactive duty for training.


CONCLUSIONS OF LAW

1. The July 2009 rating decision that denied service connection for heat stroke is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

2. Evidence received since the July 2009 decision is new and material and the claim of service connection for heat stroke is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Heat stroke was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Appellant contends that he should be afforded a VA examination.  The Board finds that a comprehensive examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  The threshold under McLendon is low.

A VA examination under the standards of McLendon is not warranted in this case.  There is no credible evidence that the Appellant has a current disability or persistent or recurrent symptoms of a disability.  Although the Appellant and his wife assert that the Appellant has been intolerant to heat after suffering from a heat stroke in National Guard training in 1986, the Board finds these statements not to be credible.  They conflict with more credible evidence, namely, private treatment records from January 2017 in which the Appellant denies heat intolerance and cold intolerance.  The Board finds these treatment records credible because they are associated with treatment of a medical condition.  On the other hand, the Appellant's and his wife's statements are made in the context of a claim for compensation.  Accordingly, the first prong of McLendon has not been established.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Board notes that neither the Appellant nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Next, the issue of finality of the July 2009 rating decision must be evaluated.  Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

In this case, the July 2009 rating decision denied entitlement to service connection for heat stroke because, in part, it was not shown to be manifest in service.  The Appellant was notified of the decision, but did not appeal it, nor did he submit new and material evidence within the one year appeal period.  Since the July 2009 rating decision, the Appellant submitted statements from various fellow National Guardsman attesting to the incident of heat stroke during a training exercise.  The Board finds this to be new and material evidence and the claim of service connection is reopened.  The November 2012 Statement of the Case adjudicated the claim on its merits.  Thus, the Board proceeds to evaluate the case on its merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the context of Reserve or National Guard service, active service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Appellant contends that he suffered heat stoke during an annual training exercise at Camp Shelby, Mississippi in 1986.  The Appellant submitted multiple lay statements attesting to this event.  Particularly credible was the statement from SFC R.B., who attested to giving the Appellant first aid for the heat injury.  SFC R.B. further states that the Appellant was transported by ambulance to the battalion's medical company.  Thus, it appears likely that the Appellant had an adverse reaction to heat during National Guard training.

Nonetheless, the credible evidence is against a finding of a current disability.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Here, as discussed above, the Appellant has denied heat intolerance and cold intolerance in a credible medical report.  The only evidence in favor of current symptoms of a disability are the Appellant's and his wife's lay statements.  As these are in conflict with the medical evidence and because there is self-interest associated with the statements, the Board finds these statements to be less than credible.  Thus, a current disability has not been established.  As there is no current disability, service connection is not warranted.

Based on the foregoing, a preponderance of the credible evidence is against the claim, service connection is not warranted.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

The application to reopen the claim of service connection for heat stroke is granted.

Service connection for heat stroke is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


